FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                 No. 08-30266
                Plaintiff-Appellee,           D.C. No.
               v.                         3:04-cr-05350-
TITUS BRIDE,                                   RBL-1
             Defendant-Appellant.
                                            OPINION

       Appeal from the United States District Court
         for the Western District of Washington
       Ronald B. Leighton, District Judge, Presiding

                   Argued and Submitted
            April 7, 2009—Seattle, Washington

                 Filed September 8, 2009

    Before: Betty B. Fletcher, A. Wallace Tashima, and
            Sidney R. Thomas, Circuit Judges.

               Opinion by Judge B. Fletcher




                           12669
                    UNITED STATES v. BRIDE               12671




                         COUNSEL

Juanita Holmes, Law Offices of Ellis, Holmes & Witchley,
PLLC, Seattle, Washington, for the defendant-appellant.

Jeffrey C. Sullivan, United States Attorney, and Helen J.
Brunner, Assistant United States Attorney (argued), Seattle,
Washington, for the plaintiff-appellee.


                         OPINION

B. FLETCHER, Circuit Judge:

   Appellant Titus Bride appeals the district court’s denial of
his motion to reduce his sentence under 18 U.S.C.
§ 3582(c)(2). Bride’s sentence was imposed pursuant to a
binding plea agreement entered into under Federal Rule of
Criminal Procedure 11(c)(1)(C). We hold that the district
court lacked authority to reduce Bride’s sentence because the
sentence, which was eleven years shorter than the low end of
the applicable advisory Guidelines range, was not “based on
a sentencing range that has subsequently been lowered by the
Sentencing Commission.”

               FACTUAL BACKGROUND

  On March 22, 2005, Titus Bride was charged in a nine-
count third superseding indictment with felony offenses relat-
ing to the distribution of cocaine base, commonly known as
12672                  UNITED STATES v. BRIDE
crack cocaine.1 Bride and the government negotiated a plea
agreement pursuant to Rule 11(c)(1)(C) in which Bride agreed
to plead guilty to eight of the nine charged counts in exchange
for the government’s agreement to dismiss the ninth count
and to refrain from prosecuting him on any additional
offenses arising out of the same conduct. Bride and the gov-
ernment stipulated to a number of facts supporting Bride’s
plea and agreed that the total amount of cocaine base for
which Bride was responsible would yield a base offense level
of 38 under the 2003 version of the Guidelines. The parties
recommended a nineteen-year term of imprisonment and
agreed that this sentence would be appropriate both under the
Guidelines and under the 18 U.S.C. § 3553(a) sentencing fac-
tors. The parties also acknowledged that the district court
would determine the applicable advisory Guidelines sentenc-
ing range and consider both the Guidelines range and the
§ 3553(a) factors before imposing a sentence.

   Bride was sentenced for his crimes on April 14, 2006. After
reviewing the Presentence Report, the district court found that
Bride’s base offense level was 42, that his criminal history
category was II, and that the applicable Guidelines sentencing
range was therefore 360 months to life in prison. Neverthe-
less, after considering the § 3553(a) sentencing factors, the
district court accepted the parties’ plea agreement and sen-
tenced Bride to nineteen years in prison, as provided in the
plea agreement.2
  1
     Specifically, Bride was charged with conspiracy to distribute cocaine
base in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846; two
counts of distribution of cocaine base in violation of 21 U.S.C.
§§ 841(a)(1), 841(b)(1)(B) and 18 U.S.C. § 2; two counts of distribution
of cocaine in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C) and 18
U.S.C. § 2; possession with intent to distribute cocaine base in violation
of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B) and 18 U.S.C. § 2; possession of
a firearm in furtherance of a drug trafficking offense in violation of 18
U.S.C. §§ 924(c)(1)(A) and 2; and felon in possession of a firearm and
ammunition in violation of 18 U.S.C. §§ 922(g)(1) and 2.
   2
     Bride timely appealed his conviction and sentence. We affirmed in an
unpublished memorandum disposition. United States v. Bride, 263
F.App’x 550 (9th Cir. 2008).
                    UNITED STATES v. BRIDE                12673
   On November 1, 2007, the United States Sentencing Com-
mission adopted Amendment 706, which addressed the dis-
parity in sentencing between offenses involving crack cocaine
and powder cocaine by reducing the base offense level for
crack cocaine offenses by two levels under U.S.S.G. § 2D1.1.
The amendment was made retroactive as of March 3, 2008.
See U.S.S.G. § 1B1.10(c); see also United States v. Leniear,
No. 08-30199, 2009 WL 2216784, at *3 (9th Cir. July 27,
2009). As a result, defendants convicted of crack cocaine
offenses may seek sentence reductions under the amended
Guidelines pursuant to 18 U.S.C. § 3582(c)(2), which grants
district courts the authority to reduce the term of imprison-
ment of a defendant if the sentence is “based on a sentencing
range that has subsequently been lowered by the Sentencing
Commission . . . .”

   Shortly thereafter, Bride moved the district court to reduce
his sentence pursuant to 18 U.S.C. § 3582(c)(2) and the retro-
active Guidelines amendments. The district court denied
Bride’s motion, holding that it lacked authority to reduce
Bride’s sentence under § 3582(c)(2) because Bride’s sentence
was not based on the Sentencing Guidelines. The district court
agreed that there was a nexus between the Guidelines and the
plea because “[t]he guidelines define the prosecutor’s bar-
gaining chip—the length of time a defendant faces—and
therefore the guidelines loom to some degree over all plea
agreements.” Nevertheless, relying on United States v.
Pacheco-Navarette, 432 F.3d 967, 971 (9th Cir. 2005), the
district court concluded that where a sentence is imposed pur-
suant to Rule 11(c)(1)(C), “once the parties present a plea, the
agreed-to sentence may reflect many factors, and a subse-
quent sentence is necessarily based on the agreement, not the
guidelines.” The district court also noted, as additional evi-
dence that Bride’s plea was not based on the Guidelines, that
Bride’s sentence was eleven years shorter than the low end of
the 360 months-to-life advisory Guidelines range to which he
would otherwise have been subject had the court not accepted
the plea agreement.
12674                   UNITED STATES v. BRIDE
                   STANDARD OF REVIEW

   We have jurisdiction over this appeal pursuant to 28 U.S.C.
§ 1291. See United States v. Colson, No. 08-10287, 2009 WL
2185406, at *1 (9th Cir. July 23, 2009). We review a district
court’s interpretation of a statute de novo. United States v.
Paulk, No. 08-50229, 2009 WL 2393222, at * (9th Cir. Aug.
6, 2009). We also review the district court’s interpretation of
the Federal Rules of Criminal Procedure de novo. Id.

                            DISCUSSION

   [1] Under 18 U.S.C. § 3582(c), a district court generally
“may not modify a term of imprisonment once it has been
imposed.” There are, however, three exceptions, one of which
is provided by § 3582(c)(2).3 This section states:

      [I]n the case of a defendant who has been sentenced
      to a term of imprisonment based on a sentencing
      range that has subsequently been lowered by the
      Sentencing Commission pursuant to 28 U.S.C.
      994(o),4 upon motion of the defendant or the Direc-
      tor of the Bureau of Prisons, or on its own motion,
      the court may reduce the term of imprisonment, after
      considering the factors set forth in section 3553(a) to
      the extent that they are applicable, if such a reduc-
      tion is consistent with applicable policy statements
      issued by the Sentencing Commission.

  [2] The policy statements to which the statute refers appear
in U.S.S.G. § 1B1.10 and its accompanying Application
  3
     The other two exceptions are a reduction of the sentence under certain
exceptional circumstances on the Government’s motion and modification
of the sentence as permitted by statute or by Rule 35(b). 18 U.S.C.
§ 3582(c)(1)(A), (B).
   4
     28 U.S.C. § 994(o) grants the Sentencing Commission statutory author-
ity to revise the Sentencing Guidelines.
                    UNITED STATES v. BRIDE                12675
Notes. The policy statements note that where the imposed
term of imprisonment is less than the applicable Guidelines
sentencing range, “a reduction comparably less than the
amended guideline range . . . may be appropriate” but that
relief is unlikely to be appropriate where the sentence was a
non-Guidelines sentence determined under United States v.
Booker, 543 U.S. 220 (2005), and 18 U.S.C. § 3553(a)). See
U.S.S.G. § 1B1.10(b)(2)(B).

   Bride argues that the district court erred when it held that
it lacked authority to consider his motion because a sentence
imposed pursuant to a Rule 11(c)(1)(C) plea necessarily is not
“based on a sentencing range that has subsequently been low-
ered by the Sentencing Commission” as required by
§ 3582(c)(2). Bride urges us to hold that a sentence is based
on the Guidelines where there is some “nexus” between the
applicable Guidelines range and the actual sentence.

   [3] We decline to accept this invitation. It is not enough
that the parties to a plea agreement considered the Guidelines
in recommending a sentence. Rather, the terms of the plea
agreement are key to determining whether the defendant’s
sentence was, in fact, based on a sentencing range that was
later reduced by the Sentencing Commission. Here, the parties
to the agreement stipulated that the quantity of drugs involved
would result in a base offense level of 38 and agreed that a
nineteen-year sentence would be appropriate. They also rec-
ognized that the district court would determine the applicable
Guidelines sentencing range in evaluating whether the agree-
ment between the parties was reasonable. At no point, how-
ever, did the parties agree that the recommended sentence was
in any way dependent upon or connected to the applicable
Guidelines sentencing range as determined by the district
court. Rather, the district court determined that the applicable
Guidelines sentencing range for Bride’s offenses would have
been 360 months to life, but nevertheless accepted the parties’
recommended sentence after it considered the § 3553(a) fac-
tors. As a result, Bride received a sentence that was a full
12676                   UNITED STATES v. BRIDE
eleven years shorter than the low-end of the applicable Guide-
lines sentencing range as determined by the district court.
These facts demonstrate that Bride’s sentence was, in fact,
based on the agreement between the parties, rather than on a
Guidelines sentencing range. Bride is therefore statutorily
ineligible for relief, and the district court did not err when it
denied Bride’s motion.5

   AFFIRMED.




  5
   Because we hold that Bride’s nineteen-year sentence was not based on
a Guidelines sentencing range, we need not reach the issue of whether
§ 3582(c)(2) relief is necessarily precluded when the district court imposes
a sentence pursuant to a Rule 11(c)(1)(C) plea agreement.